On March 26, 1997, this court indefinitely suspended respondent, Scott W. Snyder, and ordered that within ninety days, respondent shall reimburse any amounts awarded against him by the Clients’ Security Fund. The court further ordered that if after the date of its March 26, 1997 suspension order, the Clients’ Security Fund awarded any amount against respondent, the respondent shall reimburse the Clients’ Security Fund within ninety days of the notice of such award. On April 21, 1998, the Clients’ Security Fund filed a motion for leave to file a motion for an order to show cause, which this court granted. On July 27, 1998, the Clients’ Security Fund filed a motion for order to show cause, and on October 12, 1998, this court found respondent in contempt and referred the matter to the Attorney General for collection. On January 7, 1999, the fund filed a motion for amendment of the court’s October 12, 1998 order, requesting that it not be required to refer the matter to the Attorney General unless respondent fails to pay the fund directly. Upon consideration thereof,
IT IS HEREBY ORDERED by the court that the motion be, and hereby is, granted.